DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 1/21/22 has been entered in full. Claims 1, 32, and 35-49 are canceled. Claim 33 is amended. New claims 51-53 are added. Claims 33, 34 and 50-53 are pending.

Election/Restrictions
New claims 51-53, as drawn in the alternative to a method comprising administering a composition comprising a polypeptide of SEQ ID NO: 1-5, are herewith placed in Groups XI-XV, respectively, of the restriction requirement mailed 11/23/21.
Applicants' election with traverse of Group I, claims 33, 34 and 50, as drawn to a pharmaceutical composition comprising a polypeptide having the amino acid sequence of SEQ ID NO: 1, in the reply filed on 1/21/22 is acknowledged. The traversal is on the ground(s) that the amended claims "are linked to form a single general inventive concept" because the polypeptides of SEQ ID NO: 1-5, despite having different structures, "share the feature of exhibiting properties which allow for their use as an adjuvant in pharmaceutical compositions along with an antigen, so that the immune response to said antigen is enhanced in comparison to the administration of a pharmaceutical composition comprising the antigen" (pg 6). 
This is not found persuasive because while each of the polypeptides of SEQ ID NO: 1-5 has some demonstrated adjuvant property, this broad immunological similarity no more confers the status of sharing the same or corresponding technical feature onto these disparate proteins (each having different structures and functions) than do other immunological properties possessed by disparate proteins, such as the ability to generate antibodies when an animal is immunized. Applicants have not identified any structural similarity between these proteins that forms the basis for the shared adjuvant properties. Furthermore, it is maintained that Groups XI-XV, to which new claims 51-53 correspond, do not share a special technical feature with the elected invention, Group I, because the claims of Group I are rejected over the prior art (see below). 

Claims 33, 34 and 50 are under consideration.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention, "Immunomodulating and Immunostimulating Polypeptides for Drug-Delivery" is not descriptive because it is directed generically to any polypeptide that is immunomodulating and immunostimulating, whereas the claimed invention (Group I) is directed to an ecotin polypeptide from Salmonella enterica. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Immunomodulating and Immunostimulating Ecotin Polypeptide from Salmonella for Drug-Delivery”.
Appropriate correction is required.

Claim Objections
Claims 34 and 50 are objected to because of the following informalities:
In claim 34, each category of antigen should have the world antigen following the adjective describing it; e.g., "viral antigen, bacterial antigen, fungal antigen…"
In claim 50, the terms "oral composition" and "parenteral composition" should have an article before them; e.g., "an oral composition" and "a parenteral composition". 
Appropriate correction is required.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 34 recites the limitation “the antigen” in line 2. There is insufficient antecedent basis for this limitation in the claim. Specifically, parent claim refers to "one or more antigens" rather than just "an antigen"; as such, it is unclear if claim 34 is referring to the "one" antigen or the "more antigens". With respect to this, claim 34 could be rendered definite by amending it, for example, to recite "wherein the one or more antigens are selected from…"
In claim 34, it is unclear whether "parasitic tumor-derived antigens" is a single category or two categories; i.e., parasitic antigens and tumor-derived antigens. The specification only teaches parasitic antigens and tumor-derived antigens as separate categories of antigens (e.g., ¶ 112, published application), but the lack of a comma between the parasitic and tumor-derived in claim 34 renders this unclear in the claim.

Improper Markush Grouping
Claims 33, 34 and 50 are rejected on the basis that claim 33 contains an improper Markush grouping of alternatives, and claims 34 and 50 depend from claim 33 and encompass the same. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the 
In claim 33, the alternatives recited in the Markush grouping, specifically the amino acid sequences of SEQ ID NO: 1, 2, 3, 4 and 5, are not members of the same art-recognized class, and are not known in the art to be functionally equivalent and have a common use. The amino acid sequences of SEQ ID NO: 1-5 represent different proteins from different bacterial species, having different structures and functions. The specification at page 3 teaches that SEQ ID NO: 1 is a modified Ecotin protein from Salmonella enterica, SEQ ID NO: 2 is a modified aprin protein from Pseudomonas aeruginosa, SEQ ID NO: 3 is a modified staphostatin B protein from Staphylococcus aureus, SEQ ID NO: 4 is a modified staphostatin A protein from Staphylococcus aureus, and SEQ ID NO: 5 is a serine carboxypeptidase Y inhibitor protein from Helicobacter pylori. 
While each of these proteins has ability to inhibit a different type of protease, this does not make the proteins members of the same recognized physical or chemical class or the same art-recognized class, and known in the art to be functionally equivalent and have a common use, because each protein differs both functionally (inhibiting different proteases) and structurally (having a different structure and mechanism by which they inhibit their different targets). Ecotins, such as SEQ ID NO: 1 (which is the elected invention under consideration), are inhibitors of "many trypsin-fold serine proteases" (see Abstract of Eggers et al, 2004. Biochem J. 379: 107-118), with orthologues in various species of proteobacteria, including Salmonella, but without significant structural homology to other bacterial proteins (pg 110 of Eggers). Structurally, ecotins are "folded into a β-barrel, with the protease contact surface consisting mainly of four loops connecting the β-strands" (pg 108). This functionality and structure differs significantly from that of the other proteins in the recited Markush group, i.e., SEQ ID NO: 2, 3, 4 and 5. The aprin of SEQ ID NO: 2 is an "alkaline proteinase inhibitor (APRin) from Pseudomonas aeruginosa" that inhibits "the serralyin class of zinc-dependent proteinases secreted by several Gram-negative bacteria" with X-ray structural evidence showing that "five N-terminal inhibitor residues occupy the extended substrate binding site of the enzyme and that the terminal amino group (Ser) 
Furthermore, these alternatives, which do not belong to an art-recognized class as set forth above, also do not share both a substantial structural feature and a common use that flows from the substantial structural feature, because each protease inhibitor has a different structure resulting from a different amino acid sequence and is used for different functions; i.e., inhibiting different proteases.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33, 34 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al, WO 2012049662, published 4/19/12 (cited on the 8/7/20 IDS). The earliest date to which the instant application claims priority is 2/9/18.
Claim 33, as amended, encompasses a pharmaceutical composition comprising two components: (i) an adjuvant comprising an immunomodulating and immunostimulating polypeptide having an amino acid sequence selected from SEQ ID NO: 1, and (ii) one or more antigens. A third recited component, (iii) one or more pharmaceutically acceptable excipients, is indicated to be optional, and thus is not required to be present. The specification defines the term "adjuvant" as referring to "substances that, incorporated to the antigen (Ag) or simultaneously administered with it, induce a more effective immune response against the antigen" (¶ 58, published application). Furthermore, "[a]s a chemical composition and its properties are inseparable" (MPEP 2112.01), a polypeptide having the same sequence as recited in the claim; i.e., having an amino acid sequence of SEQ ID NO: 1, will inherently have the same properties, i.e., immunomodulating and immunostimulating and acting an adjuvant when combined with an antigen, even if not recognized as such by the prior art. Furthermore, the specification defines "antigen" as "a substance or molecule capable of eliciting an immune response and generating (specific) antibodies or cellular responses against it" (¶ 62). Thus, claim 33 encompasses a pharmaceutical composition comprising a polypeptide having an amino acid sequence selected from SEQ ID NO: 1 and an antigen capable of eliciting an immune response and generating antibodies against it. 
Furthermore, the polypeptide of claim 33 is defined with respect to the reference sequence (SEQ ID NO: 1, the elected invention under consideration) using open-type language ("having") together with the article "an" ("an amino acid sequence"). Such phrasing, "having an amino acid sequence selected from SEQ ID NO: 1" encompasses 
Martin teaches an "immunogenic composition" comprising two or more Salmonella bleb proteins "in purified form, separate from the blebs" selected from a group including SEQ ID NO: 147 (page 3, lines 18-35), which is further identified in Table 2 as the protein ecotin (page 29). Martin further teaches that the proteins can be fragments of the whole protein, and as such include those lacking "a signal peptide" (page 3, line 34). The polypeptide of SEQ ID NO: 147 is 100% identical from amino acids 20-164 to residues 2-146 of SEQ ID NO: 1. Thus, the polypeptide of SEQ ID NO: 147 of Martin is a polypeptide having an amino acid sequence of SEQ ID NO: 1; i.e., having a portion of SEQ ID NO: 1; specifically residues 2-146 of SEQ ID NO: 1. "As a chemical composition and its properties are inseparable" (MPEP 2112.01), in the immunogenic composition of Martin the polypeptide having an amino acid sequence selected from SEQ ID NO: 147 would exhibit its inherent properties and act as adjuvant to the other immunogenic bleb proteins in the composition. Thus, Martin teaches a pharmaceutical composition comprising (i) an adjuvant comprising an immunomodulating and immunostimulating polypeptide having an amino acid sequence selected from SEQ ID NO: 1 (i.e., the polypeptide of SEQ ID NO: 147 without its signal peptide) and (ii) one or more antigens (e.g., "two or more" Salmonella bleb proteins also found in the composition). As such, the teachings of Martin anticipate claim 33.
Claim 34 limits the composition of claim 33 to one wherein the antigen is selected from a group including bacterial antigens. In the teachings of Martin that anticipate claim 33 set forth above, the antigens are proteins from Salmonella, which is a bacteria, and thus the teachings of Martin also anticipate claim 34.
Claim 50 limits the composition of claim 33 to one wherein the composition is in a form selected from oral or parenteral. Martin further teaches that compositions of the invention may be administered by parenteral injection or by oral administration (page 19, lines 16-22), and thus the composition for such administration would necessarily be in parenteral or oral form, respectively. As such, the teachings of Martin also anticipate claim 50.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646